 PLUMBERS LOCAL 77 (AGC OF MASSACHUSETTS)Plumbers and Pipefitters Local 77 a/w United Asso-ciation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO and AssociatedGeneral Contractors of Massachusetts, Inc. andWestcott Construction Corp. and Laborers'International Union of North America, LocalUnion No. 610. Case l-CD-70930 March 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 8 November 1983 by Associated GeneralContractors of Massachusetts, Inc. alleging that theRespondent (Plumbers Local 77) violated Section8(b)(4)(D) of the National Labor Relations Act byengaging in proscribed activity with an object offorcing the Employer (Westcott ConstructionCorp.) to assign certain work to employees it rep-resents rather than to employees represented byLaborers Local 610. The hearing was held 12 De-cember 1983 before Hearing Officer BenjaminSmith.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a Massachusetts corporation, isengaged as a general contractor in the constructionindustry and it annually performs contract workoutside the Commonwealth of Massachusettsvalued in excess of $50,000. It also purchases andreceives goods and materials directly from sourcesoutside the Commonwealth of Massachusettsvalued in excess of $50,000 a year. The parties stip-ulate, and we find, that the Employer is engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that Plumbers Local 77 and La-borers Local 610 are labor organizations within themeaning of Section 2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeWestcott has a contract with New EnglandPower Company to perform construction work atthe Brayton Point Power Plant in Somerset, Massa-chusetts. Westcott is constructing a piping system269 NLRB No. 107to bring cooling water into Unit 4 from Mt. HopeBay and discharge it back into the Bay. The pipeinvolved in this project is a 10-foot diameter rein-forced concrete pipe which comes in 10-foot sec-tions except for the "elbow" which is around 20feet long. The pipeline is approximately 147 feetlong. Westcott began work in May 1983 and ex-pected to complete the project in February 1984.On 2 November 1983 Plumbers business agentMichael Purcell met with Westcott's Project Su-perintendent John Monaghan. Purcell claimed thatthe piping work on the job should be assigned toPlumbers-represented employees.On 4 November 1983 another meeting withMonaghan occurred at which both the Plumbersand the Laborers claimed the piping work. Purcellstated that it was his work and that he had lostenough work and he would not let this go, even ifit meant picketing the site and stopping the project.On 7 November 1983 Westcott assigned thepiping work to the Laborers-represented employeesand notified Purcell the next day. Purcell threat-ened to put up a picket line and said that he wouldpicket the gate that the boilermakers and mill-wrights used to do vital repair work on Unit 3.The installation of the pipe involves severalsteps. The supplier delivers the pipe to the jobsiteand the laborers assist in unloading it. On top ofthe pipe is a hole through which a laborer placesthe end of a crane's wire so that the pipe can behoisted by the crane. The laborer gives hand sig-nals to guide the crane operator and hand guidesthe pipe from the stockpile area to the installationarea. The laborer prepares the earth for laying thepipe by using a pick and shovel to smooth the area.Laborers also use laser equipment to determine theexcavation's depth. For the first two sections ofpipe laborers put in crushed stone, and then theyplace a concrete foundation. For the other sec-tions of pipe, a special gravel bedding is placed andlaborers do handwork to smooth and compact thematerial. The laborers then shape the gravel in thecenter of the excavation to support the pipe. Afterthe processed gravel is properly shaped to hold thepipe, a section of pipe is hoisted and guided intothe hole and then lowered into the cradled-out areaof crushed stone.2Laborers hand guide the pipeinto position in the prepared bedding and connectit to the adjoining section of pipe. After the pipe isI The laborer assists the hoisting and lowering of a bucket of concretewhich is poured into wooden forms. If the concrete forms are to be de-stroyed, laborers strip the wooden forms away from the settled concrete.If the forms are to be reused, they are stripped by carpenters tended bylaborers. Laborers also clean up and chip away any spilled concrete.2 Laborers also make any necessary adjustments in the gravel beforethe pipe is lowered.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin its proper position, the laborer goes inside thepipe section and releases the hoist from the pipe.When the pipe sections are joined, a cement masonapplies mortar to the pipe joints, and laborers tendand prepare cement and assist the mason as needed.Then backfill is placed in the excavation and labor-ers spread out and compact bedding material inlayers around the pipe. The backfill is thensmoothed by laborers operating compactors andsmall rollers.B. Work in DisputeThe disputed work involves the unloading, hook-ing up in the storage cradles, and setting into placeof reinforced concrete pipe at the Brayton PointPower Plant project in Somerset, Massachusetts.C. Contentions of the PartiesThe Charging Party, the Employer, and the La-borers all contend that there is reasonable cause tobelieve that the Plumbers violated Section8(b)(4)(D) of the Act and the proceeding is proper-ly before the Board for determination of the dis-pute. They argue that on the basis of the Employ-er's collective-bargaining agreement with the La-borers, company preference and past practice, areaand industry practice, and economy and efficiencyof operation the work in dispute should be assignedto Laborers-represented employees.The Plumbers contends that work involving anypipeline which carries "processed water" should beassigned to Plumbers-represented employees. ThePlumbers asserts that its position is supported byarea and industry practice.D. Applicability of the StatuteOn 4 November 1983 Plumbers business agentMichael Purcell met with Westcott's Project Su-perintendent John Monaghan and claimed thework in dispute. At that meeting he stated that itwas his work and that he had lost enough workand would not let this go even if it meant picketingthe site and stopping the project. On 8 November1983, after being informed that the work had beenassigned to Laborers-represented employees, he re-iterated his threat to put up a picket line and statedthat he would picket the gate that the boilermakersand millwrights used to perform important repairwork on Unit 3 of the Power Plant.It is undisputed that there is no agreed-uponmethod for voluntary resolution of this dispute.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act. Accordingly, we find thatthe dispute is properly before the Board for deter-mination.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementThere is no evidence that the Board has certifiedeither the Laborers or the Plumbers as the collec-tive-bargaining representative for a unit of the Em-ployer's employees.The Employer is, however, signatory to anagreement of the Associated General Contractorsof Massachusetts with the Massachusetts LaborersDistrict Council on behalf of Laborers' Internation-al and its Local 610. That agreement clearly coversthe work in dispute, providing that the unloading,handling, distribution and lowering of pipe, pipe-laying, backfilling, and preparation for laying ofpipe is unit work. The Plumbers does not have acollective-bargaining relationship with the Employ-er or the Associated General Contractors. There-fore, this factor favors a work assignment to La-borers-represented employees.2. Company preference and past practiceThe Employer assigned the disputed work to La-borers-represented employees on 7 November 1983and has indicated satisfaction with their perform-ance. The Employer has in the past always as-signed such work to Laborers-represented employ-ees. Since 1975 the Employer has performed some17 major projects in which Laborers-representedemployees installed this type of pipe. The Employ-er has never assigned this work to Plumbers-repre-sented employees. Accordingly, this factor favorsan assignment of the disputed work to Laborers-represented employees.3. Area and industry practiceSeveral other contractors testified that they in-stalled reinforced concrete piping in projects inMassachusetts using Laborers-represented, not652 PLUMBERS LOCAL 77 (AGC OF MASSACHUSETTS)Plumbers-represented, employees. One contractorstated that in the past 15 years on various projectsin eastern Massachusetts he had installed 50,000feet of this type of pipe using laborers. Anothercontractor asserted that his company used laborersto install piping in 8-10 projects in that vicinity. Arepresentative of two other contractors testifiedthat his companies were involved in at least 20 jobsin which concrete piping was installed by Labor-ers-represented employees. Plumbers-representedemployees did not install reinforced concrete pipeon any of these projects. Westcott's ExecutiveVice President Donald Carter testified that he hadserved as chairman of the Labor Policy Committeeof the Associated General Contractors and in thatcapacity he became familiar with the members'practices. Carter stated that AGC members gener-ally utilized Laborers-represented employees tohandle and install reinforced concrete pipe. He alsotestified that the purpose for which the pipe will beused is not a factor in making an assignment.A letter from a general contractor who per-formed work on an earlier project at the BraytonPoint site was admitted into evidence. It stated thatthe contractor had performed the piping work withLaborers-represented employees.The Plumbers submitted evidence that, in thelate 1960s or early 1970s, Stone and Webster, a na-tional mechanical contractor, had performed simi-lar work on Unit 3 of the Brayton Point projectand used Plumbers-represented employees for thepiping work, and that J. A. Jones, another nationalcontractor, installed an elbow pipe on Unit 4 usingPlumbers-represented employees.3The Plumbersalso submitted a 1966 decision of the National JointBoard covering a power plant in Long Island, NewYork, which assigned the piping work to Plumbers-represented employees. The Laborers also submit-ted a number of Joint Board decisions, some con-cerning Massachusetts construction sites, whichawarded the work of handling and installing pipesto Laborers-represented employees.We find that the weight of the record evidenceof area and industry practice favors an assignmentof the disputed work to Laborers-represented em-ployees.4. Relative skillsThe Laborers has a training center where labor-ers are specially trained for several weeks in thistype of pipelaying operation. There is also evi-dence that Plumbers-represented employees arequalified to perform the work in question. There-3 The Employer contends that Stone and Webster and J. A. Jones hadcollective-bargaining relationships with the Plumbers which likely playeda role in those assignments.fore, this factor does not favor an assignment of thedisputed work to employees represented by eitherUnion.5. Economy and efficiency of operationThe Plumbers is claiming only the work of un-loading and coupling of the pipe. The other workinvolved in the installation of pipe, including thepreparation of the trench bottom, the smoothingand leveling of the processed gravel, the ascertain-ing of proper grade levels of the trench bottom,the smoothing and tamping of the levels of backfill,the assistance to the cement mason and the carpen-ter, is to be performed by Laborers-representedemployees. If we assign the unloading and couplingof the pipe to Plumbers-represented employees, theEmployer would be required to hire two crews,one of which would only perform a small portionof the work. Laborers-represented employees, onthe other hand, perform all necessary work in thepipelaying operation. This factor thus favors an as-signment of the work to Laborers-represented em-ployees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreement between the Laborers and theAssociated General Contractors covering thework, the Employer's preference and past practice,area and industry practice, and economy and effi-ciency of operation. In making this determination,we are awarding the work to employees represent-ed by the Laborers, not to that Union or its mem-bers. The determination is limited to the controver-sy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Westcott Construction Corp.represented by Laborers' International Union ofNorth America, Local Union No. 610, are entitledto perform the unloading, hooking up in the stor-age cradles, and setting into place of reinforcedconcrete pipe at the Brayton Point Power Plantproject in Somerset, Massachusetts.2. Plumbers and Pipefitters Local 77 a/w UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force Westcott Construction Corp. to assign thedisputed work to employees represented by it.653 654 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Within 10 days from this date, Plumbers and rector for Region I in writing whether it will re-Pipefitters Local 77 a/w United Association of frain from forcing the Employer, by means pro-Journeymen and Apprentices of the Plumbing and scribed by Section 8(b)(4)(D), to assign the disput-Pipefitting Industry of the United States and ed work in a manner inconsistent with this determi-Canada, AFL-CIO, shall notify the Regional Di- nation.